Title: To Thomas Jefferson from Jean Nicolas Démeunier, 11 February 1788
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Monsieur
Rue Ste. Anne No. 87. Le 11 fevrier 1788.

M. Mazzei m’a traité d’une manière bien injuste et bien peu honnête. Il imprime qu’il est votre ami et il me reproche de n’avoir pas marqué dans L’essai sur Les états unis tout ce qui est de vous. Vous savés, Monsieur, si cela étoit possible. Les excellentes  notes que J’ai recueillies dans nos Conversations ont été souvent La réponse Verbale à Mille questions que vous m’avés permis de vous Faire. Vos remarques de vive voix, et vos remarques par écrit ne pouvoient être employées Autrement, et nous étions convenus que je Les employerois de Cette manière. Les Foibles éloges que je vous ai donné en plusieurs endroits annoncent assés mon estime et mon respect pour votre personne et vos Talens, et personne ne s’est mépris sur Les Services nombreux que J’ai tiré de vous.
M. Mazzei ne s’est donc pas donné La peine de vérifier les détails. Il veut ignorer qu’on n’a point vendu L’essai sur Les etats unis, que c’est par zèle pour vos intéressantes républiques que j’en ai Fait Tirer quelques exemplaires, que Je n’ai Jamais Songé à mettre de L’importance à Ce Morceau, qu’il est dans L’encyclopédie Méthodique, et que L’encyclopédie n’en offrira pas un grand nombre rédigé avec Le même soin.
Je pourrois Lui dire que j’ai réfuté moi même M. L’abbé Raynal sur Le nombre des malfaiteurs qui ont peuplé les colonies, sur la population et Les Cultures dont elles sont Susceptibles, et Sur d’Autres objêts; que ce n’est pas un beau role de montrer de La partialité et de retirer 10. Lignes où L’imprimeur a oublié de mettre des guillemets, surtout Lorsqu’il s’agit d’un article de L’encyclopédie; que Les petites erreurs qui s’y trouvent Sur L’époque et Les détails sur La Fondation des Colonies ne sont pas importantes; que Hutchinson, Belknap, &c., Se Sont eux mêmes Trompé; qu’enfin, Je m’en Suis rapporté à vous, Monsieur, et que vous avés pris La peine de Corriger Le Manuscrit de votre main; que L’auteur des recherches sur Les etats unis sera peut-être Critiqué à son Tour, sur Les mêmes points; qu’en parlant de nos affaires il a bien aussi commis plusieurs erreurs; qu’il a dit par exemple que nos pauvres ne mangent pas un morceau de pain qui n’aie payé rigoûreusement Les droits; que dans une page il est économiste et qu’ailleurs il prêche Les impôts indirects; qu’après avoir inséré le Morceau de M. de Condorcet qui me regarde et dont Je ne me plains pas, parcequ’il est décent (quoiqu’il soit très inexact dans La phrase qu’il Cite de moi), il indique avec éloge L’ouvrage de M. Adams qui pense aussi que Les critiques de M. Turgot sur les Constitutions Américaines ne sont pas exactes.
Vous avés vu mon Zèle, Monsieur, vous Savés La peine que je me suis donné pour le Morceau sur Les etats unis. Peu Satisfaits des critiques exagérées que Se permettoient Sur vos Constitutions  Les hommes Les plus estimables de notre Littérature, Nous avons Senti L’un et L’autre qu’il seroit utile de répandre des Idées plus justes sur vos gouvernemens. Je me suis chargé de ce Soin, et grâces à vos Lumières et à vos Conseils, Monsieur, mon travail ne S’avère pas infructueux. Si L’impression de L’Encyclopédie n’eut pas exigé que Je devançasse Le Livre de M. Mazzei, si vous aviés paru disposé à L’attendre, Je Lui aurois Laissé très volontiers Le mérite de La nouveauté. Mes motifs étoient bien purs et désintéressés, puisqu’il m’en a Coûté de L’argent, et J’en appelle à votre Conscience, et à L’élévation de votre Caractère, Monsieur, N’est-il pas dur d’entendre Les reproches qui m’ont blessé [amèrement].
J’ai fait de ces misérables injustices de La Littérature Le Cas qu’elles méritoient. Mais vous avés Mille bontés pour moi; on ne peut rien ajouter au respectueux attachement que Je vous ai voué; et quoique je n’aie pas besoin de me Justifier Auprès de vous, Monsieur, Je n’ai pu contenir mes plaintes. Un homme comme vous, Monsieur, ne Les trouvera pas importunes, et Le bonheur de vous Connoître me Fait oublier Les indécentes Critiques.
Je vous prie d’agréer Le respectueux attachement, avec Lequel J’ai L’honneur d’être Monsieur Votre très humble et très obéissant Serviteur,

Démeunier


P.S. Permettés moi, Monsieur, de vous demander si vous avés une traduction de La nouvelle Constitution que vous proposés à L’état de Virginie. J’en aurois besoin pour L’article Virginie et je voudrois n’être pas obligé de Le traduire.

